Case 2:16-cv-00237-JAK-GJS Document 125 Filed 01/22/19 Page 1 of 3 Page ID #:1147



     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9
    10                    CENTRAL DISTRICT OF CALIFORNIA
    11
    12
         CHARMAINE CHUA, Et Al.         )    Case No. 2:16-CV-00237-JAK-GJS(x)
    13                                  )
                                        )
    14                  Plaintiffs,     )    ORDER RE JOINT NOTICE OF
    15                                  )    PROVISIONAL SETTLEMENT AND
                                        )    REQUEST TO VACATE ALL
    16             vs.                  )    PENDING DATES (DKT. 120);
                                        )
    17                                  )    MOTION FOR LEAVE TO PRESENT
    18   CITY OF LOS ANGELES, Et Al., )      CLASSWIDE GENERAL DAMAGES
                                        )    (DKT. 114);
    19                                  )
                                        )    APPLICATION FOR UNTIMELY
    20
                                        )    NOTICE OF NON-OPPOSITION TO
    21                  Defendants      )    PLAINTIFF’S MOTION FOR
                                        )    GENERAL DAMAGES (DKT. 121)
    22   _______________________________)
    23
    24
    25
    26
    27
    28

                                             1
Case 2:16-cv-00237-JAK-GJS Document 125 Filed 01/22/19 Page 2 of 3 Page ID #:1148



     1   On January 10, 2019, the parties filed a notice of provisional settlement and
     2
         request to vacate all pending dates (the “Notice”). Dkt. 120. In light of the Notice,
     3
     4   and good cause appearing for the request, all pending dates in this matter,
     5   including the hearings that have been set for February 4, 2019, and April 15, 2019,
     6
         and the trial date of May 7, 2019, are VACATED. Counsel shall file a motion for
     7
     8   preliminary approval of the class action settlement on or before May 3, 2019. Any
     9
         request for fees and costs shall be included in the motion and supported with
    10
    11   evidence and summaries in compliance with the Court’s Standing Order. A hearing
    12   on the motion is set for June 10, 2019 at 8:30 a.m.; provided, however, the parties
    13
         may seek to continue these deadlines for good cause shown. If a continuance is
    14
    15   requested, a status conference may be scheduled to address any open issues and
    16
         scheduling.
    17
    18
    19   In light of the Notice, Plaintiff’s motion for leave to present classwide general
    20
         damages (Dkt. 114) (the “Motion”) is MOOT; provided, however, this is without
    21
    22   prejudice to its renewal should the parties not reach a final settlement agreement or
    23
         should the settlement agreement not be approved. Defendants’ application to file
    24
    25
         an untimely notice of non-opposition to the Motion (the “Application”) (Dkt. 121)

    26   ///
    27
         ///
    28
Case 2:16-cv-00237-JAK-GJS Document 125 Filed 01/22/19 Page 3 of 3 Page ID #:1149



     1   is GRANTED. Defendants shall file the proposed notice of non-opposition that
     2
         was attached to the Application (Dkt. 121-1) on or before January 25, 2019.
     3
     4   IT IS SO ORDERED.
     5
     6
         Dated: January 22, 2019               _______________________________
     7
                                               JOHN A. KRONSTADT
     8                                         UNITED STATES DISTRICT JUDGE
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
